PER CURIAM.
Appeal from part of an order which denies in part defendant’s motion for a bill of particulars. The action is 'for slander. The part of the order appealed from denies defendant’s motion that plaintiff be required to specify “the names and number of persons in whose presence and hearing the alleged defamatory words were spoken of plaintiff.” To prevent surprise at the trial, defendant should have notice of the time'and place and the persons in whose presence the slanderous words were spoken. See Mason v. Clark, 75 App. Div. 460, 78 N. Y. Supp. 327. The denial of defendant’s motion in this respect was error.
The order is therefore modified, so as to provide that plaintiff shall, in her bill of particulars, specify the names of witnesses in whose *399presence and hearing the alleged defamatory words were spoken, and, as so modified, the order is affirmed, with $10 costs and disbursements to the appellant.